FILED
                                                                                Jun 18, 2021
                                                                                12:53 PM(CT)
                                                                                 TENNESSEE
                                                                            WORKERS' COMPENSATION
                                                                               APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Elsie Crawford                               )   Docket No.     2019-08-0951
                                             )
v.                                           )   State File No. 26331-2018
                                             )
Wal-Mart Associates, Inc., et al.            )
                                             )
                                             )
Appeal from the Court of Workers’            )
Compensation Claims                          )
Deana C. Seymour, Judge                      )

                                Affirmed and Remanded

In this interlocutory appeal, the employee suffered a compensable injury to her left
shoulder for which the employer provided workers’ compensation benefits. The parties
reached an agreement to resolve the employee’s claim that included the closure of future
medical benefits, and the employer filed a “Petition for Benefit Determination Settlement
Approval Only.” When presented with the terms of the settlement, the judge concluded
that closure of medical benefits was not in the employee’s best interests and declined to
approve the settlement. More than one year later, the employee filed a petition for
benefit determination seeking to compel the employer to provide certain workers’
compensation benefits. The employer filed a motion for summary judgment, asserting
the employee’s petition was not filed within the applicable limitations period. Following
a hearing on the employer’s motion, the trial court concluded the petition originally filed
by the employer satisfied the statute of limitations and denied the employer’s motion for
summary judgment. Both parties have appealed. After careful consideration, we affirm
the trial court’s order and remand the case.

Judge Pele I. Godkin delivered the opinion of the Appeals Board in which Presiding
Judge Timothy W. Conner and Judge David F. Hensley joined.

Celeste Watson, Knoxville, Tennessee, for the employer-appellant/appellee, Wal-Mart
Associates, Inc.

Elsie Crawford, Memphis, Tennessee, employee-appellee/appellant, pro se




                                            1
                             Factual and Procedural Background

        Elsie Crawford (“Employee”) sustained a compensable injury to her left shoulder
on April 9, 2018, while working for Wal-Mart Associates, Inc. (“Employer”). Employer
provided workers’ compensation benefits, and Employee was placed at maximum
medical improvement and issued a medical impairment rating by her authorized treating
physician in March 2019. Employer made its final payment of benefits on April 19,
2019. 1

       After the parties agreed to resolve Employee’s claim, including a closure of future
medical benefits, Employer signed and filed a petition for benefit determination for
settlement approval only. The petition was stamped “FILED” on September 6, 2019 by
the Tennessee Court of Workers’ Compensation Claims. The parties participated in a
settlement hearing on September 12, at which time the trial court declined to approve the
settlement, concluding the closure of future medical benefits was not in Employee’s best
interests. Following the hearing, Employer advised Employee it was unwilling to make
any further settlement offers. On October 21, 2020, more than one year after the last
voluntary payment of benefits, Employee filed a petition for benefit determination
seeking to compel Employer to provide additional workers’ compensation benefits.

        In response to Employee’s October 21, 2020 petition, Employer filed a motion for
summary judgment, asserting Employee’s claim should be dismissed because she “failed
to file her petition within the one-year statute of limitations in Tennessee Code Annotated
section 50-6-203(b)(2).” In addition, Employer contended the September 6, 2019 petition
failed to toll the one-year limitation period because “it was not filed with the Court Clerk,
was not served on all parties, and did not contain necessary information to comprise a
complaint under Tennessee law.” Employee asserted that Employer’s September 6
petition was filed within one year of Employer’s last payment of workers’ compensation
benefits and that it served to toll the statute of limitations.

        Following a hearing on Employer’s motion for summary judgment, the trial court
concluded the September 6, 2019 petition for benefit determination was timely filed and
satisfied the applicable statute of limitations. Applying the rules of statutory
construction, the trial court concluded the ordinary meaning of the applicable statutory
language “suggests that either [petition for benefit determination] form” would fulfill the
statutory requirements. The court also noted that “[b]oth forms are petitions for benefit
determination that were prescribed by the administrator, and nothing in the statute
differentiates between the two.”


1
  Because of the procedural posture of this case, the record contains little information concerning the
nature or extent of Employee’s injuries or her medical care. However, these facts are not relevant to the
legal issue on appeal, and we need not address them further.
                                                   2
       In addressing Employer’s argument regarding the sufficiency of the September 6
petition and its assertions that the petition “was not filed with the Court Clerk, was not
served on all parties, and did not contain the necessary information to comprise a
complaint under Tennessee law,” the trial court emphasized the statute “does not require
these” and stated the court had

        no authority to impose the additional requirements suggested by
        [Employer]. Instead, the statute requires that the petition for benefit
        determination be filed with the Bureau, not the Court Clerk. In this case,
        the petition was on a form prescribed by the administrator, was stamped
        “FILED” by the Bureau on September 6 and was accompanied by a
        settlement agreement with specific claim details that was signed by both
        parties.

       The court also clarified that while a petition for benefit determination is “a vehicle
by which a claim is commenced in the Court of Workers’ Compensation Claims,” there is
no requirement that a petition for benefit determination meet the formal requirements for
a complaint as set out in the Tennessee Rules of Civil Procedure. The court also noted
that, although Bureau rules govern the filing and service of documents, these rules
“cannot supplant the clear language of the statute – that a petition for benefit
determination must be filed with the Bureau on a form prescribed by the administrator.”
As a result, the trial court denied Employer’s motion for summary judgment, concluding
Employer “did not successfully demonstrate that [Employee’s] claim is barred by the
statute of limitations . . . [and] did not negate an essential element of her claim.”
Employer and Employee appealed. 2

                                        Standard of Review

       The grant or denial of a motion for summary judgment is a matter of law that we
review de novo with no presumption that the trial court’s conclusions are correct. See
Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015). As
such, we must “make a fresh determination of whether the requirements of Rule 56 of the
Tennessee Rules of Civil Procedure have been satisfied.” Id. We are mindful of our
obligation to construe the workers’ compensation statutes “fairly, impartially, and in
accordance with basic principles of statutory construction” and in a way that does not
favor either the employee or the employer. Tenn. Code Ann. § 50-6-116 (2020).



2
  Employee’s notice of appeal appears to take issue with Employer’s refusal to extend an additional offer
of settlement after the September 12 settlement was rejected by the trial court. However, Employee has
failed to explain how the trial court erred or provided any authority to suggest Employer was required to
extend another settlement offer. She also has not filed a brief or any other statement in support of her
appeal. Accordingly, we are unable to discern any reviewable factual or legal issues raised by Employee.
                                                   3
                                       Analysis

       Employer asserts the trial court erred in denying its motion for summary judgment
because the court “improperly found that a partially completed administrative form from
a failed settlement proceeding constitutes a Complaint sufficient to toll the Statute of
Limitations, denying the Employer its affirmative defense.” The Tennessee Supreme
Court has explained the requirements for a movant to prevail on a motion for summary
judgment:

      [W]hen the moving party does not bear the burden of proof at trial, the
      moving party may satisfy its burden of production either (1) by
      affirmatively negating an essential element of the nonmoving party’s claim
      or (2) by demonstrating that the nonmoving party’s evidence at the
      summary judgment stage is insufficient to establish the nonmoving party’s
      claim or defense. We reiterate that a moving party seeking summary
      judgment by attacking the nonmoving party’s evidence must do more than
      make a conclusory assertion that summary judgment is appropriate on this
      basis. Rather, Tennessee Rule 56.03 requires the moving party to support
      its motion with “a separate concise statement of material facts as to which
      the moving party contends there is no genuine issue for trial.” Tenn. R.
      Civ. P. 56.03. “Each fact is to be set forth in a separate, numbered
      paragraph and supported by a specific citation to the record.”

Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 264-65 (Tenn. 2015). Thus,
for Employer to prevail on its motion for summary judgment, Employer must show that it
negated an essential element of Employee’s claim or that her evidence is insufficient to
establish her claim. We conclude Employer failed to do either.

                                 Statute of Limitations

      Tennessee Code Annotated section 50-6-203(b)(2) (2020) governs the time within
which a petition must be filed to commence a cause of action in circumstances where an
employer has voluntarily provided benefits:

      In instances when the employer has voluntarily paid workers’
      compensation benefits, within one (1) year following the accident resulting
      in injury, the right to compensation is forever barred, unless a petition for
      benefit determination is filed with the bureau on a form prescribed by the
      administrator within one (1) year from the latter of the date of the last
      authorized treatment or the time the employer ceased to make payments of
      compensation to or on behalf of the employee.



                                           4
(Emphasis added.) Here, it is undisputed that Employer last made a payment of benefits
on April 19, 2019. Thus, for a petition to be timely, it must have been filed prior to April
19, 2020. It is also undisputed that a petition for benefit determination for settlement
approval only, signed by counsel for Employer, was stamped “FILED” by the Tennessee
Court of Workers’ Compensation Claims on September 6, 2019, which was within the
timeframe contemplated by section 50-6-203(b)(2). 3 However, for Employee’s cause of
action to survive, we must determine whether the September 6, 2019 petition was
sufficient to toll the statute of limitations.

                             Effect of September 6, 2019 PBD Filing

       In its brief on appeal, Employer contends the Bureau and the Court of Workers’
Compensation Claims “clearly and intentionally distinguish between a [petition for
benefit determination] form and a [petition for benefit determination] for Settlement
Approval Only form,” and that “[o]nly a [petition for benefit determination] form is
legally sufficient to initiate a claim for workers’ compensation benefits.” Employer notes
that the petitions have different names, look different, serve different purposes, and are
referenced in different sections of the rules.

        The rules and regulations applicable to the Tennessee Court of Workers’
Compensation Claims define a “petition for benefit determination” as a “written request
for the bureau to assist in the resolution of disputed issues in a claim.” Tenn. Comp. R. &
Regs. 0800-02-21-.02(21) (2019). This rule further provides that “[a]ny party may file a
petition for benefit determination on a form approved by the administrator at any time
after a dispute arises in a claim.” Id. Although the Bureau has two distinct petition for
benefit determination forms, the trial court stated that “[b]oth forms are petitions for
benefit determination that were prescribed by the administrator, and nothing in the statute
differentiates between the two.” We agree and note that Employer has provided no legal
authority in support of its assertion that only one of the petition for benefit determination
forms is sufficient to satisfy the statute of limitations.

        Employer also contends the September 6, 2019 petition “does not meet all of the
criteria necessary to comprise a complaint in Tennessee.” In making this assertion,
Employer references our opinion in Vickers v. Amazon, No. 2018-06-0149, 2019 TN
Wrk. Comp. App. Bd. LEXIS 52, at *7-8, (Tenn. Workers’ Comp. App. Bd. Aug. 20,
2019), in which we described a petition for benefit determination as “the Bureau’s
general equivalent of a complaint as contemplated in the Tennessee Rules of Civil

3
  In its brief on appeal, Employer incorrectly asserts that “[a]n employee must file a PBD form in order to
initiate a claim for workers’ compensation benefits.” (Emphasis added.) Tennessee Code Annotated
section 50-6-203(b) does not specify that the employee must file the petition. Moreover, Tenn. Comp. R.
& Regs. 0800-02-21-.10 provides that “any party” may file a petition for benefit determination on a form
approved by the administrator at any time after a dispute arises in a claim. Here, the record reflects that
Employer signed and filed the petition.
                                                    5
Procedure.” Employer argues that in order to make a claim for relief, a complaint must
follow certain rules of pleading as set forth in the Tennessee Rules of Civil Procedure.
However, in Vickers, the correlation we made between a petition for benefit
determination and a complaint pertained to the function of a petition or complaint, not its
form. As we explained in a previous case:

        We have noted that a petition for benefit determination is the general
        equivalent of a complaint because it initiates the process for resolving
        disputes whether or not benefits have been paid. See Duck v. Cox Oil Co.,
        No. 2015-07-0089, 2016 Wrk. Comp. App. Bd. LEXIS 2 (Tenn. Workers’
        Comp. App. Bd. Jan. 21, 2016); see also Black’s Law Dictionary (6th ed.
        1990) (defining a “complaint” as “the original or initial pleading by which
        an action is commenced” and a “petition” as “a formal written application
        to a court requesting judicial action on a certain matter.”).

Valladares v. Transco Prods., Inc., No 2015-01-0117 & 0118, 2016 TN Wrk. Comp.
App. Bd. LEXIS 31, at *17-18 (Tenn. Workers’ Comp. App. Bd. July 27, 2016)
(emphasis added).

       Moreover, the plain language of section 50-6-203(b) requires only that the petition
for benefit determination be filed with the Bureau on a form prescribed by the
Administrator. As we have observed, “[o]nce a petition for benefit determination has
been filed, there are only four possible resolutions of the petition in the Court of
Workers’ Compensation Claims: adjudication by a judge; settlement of the claim
approved by a judge; a nonsuit or voluntary dismissal of the claim; or involuntary
dismissal of the claim.” Taylor v. Am. Tire Distributors, No. 2015-06-0361, 2017 TN
Wrk. Comp. App. Bd. LEXIS 48, at *5-6 (Tenn. Workers’ Comp. App. Bd. Aug. 15,
2017). After the filing of the petition for settlement approval, none of these four actions
occurred. 4 We conclude the filing of the September 6, 2019 petition was sufficient to toll
the applicable limitations period.

       Finally, Employer asserts it did not intend to file a petition when it submitted its
September 6, 2019 petition for benefit determination along with proposed settlement
documents but simply “lodged proposed settlement documents with the Memphis Bureau
office for review by the Trial Court.” The rules and regulations applicable to the
Tennessee Court of Workers’ Compensation Claims define the word “filed” as follows:

        For purposes of this chapter, a document is considered filed: (a) on the date
        and time received by the clerk if hand-delivered to any bureau office during
        normal business hours; (b) on the date posted to the clerk if sent by U.S.

4
  We note that nothing prevented Employer from filing a notice of voluntary dismissal of its petition after
the trial court declined to approve the settlement pursuant to Tenn. Comp. R. & Regs. 0800-02-21-.24.
                                                    6
       certified or registered mail, return receipt requested, or its equivalent; (c) on
       the date the document reaches the clerk if transmitted by first-class mail,
       facsimile, or by electronic transmission approved by the bureau; or (d) on
       the date and time filed in TNComp.

Tenn. Comp. R. & Regs. 0800-02-21-.02(16) (2019).

It is undisputed that a petition, signed by Employer, was stamped “FILED” by the Court
of Workers’ Compensation Claims on September 6, 2019. Employer has submitted no
affidavits or other proof to show the petition for benefit determination was not filed in
accordance with this rule. Thus, we find no merit in Employer’s insistence that the
petition was not filed.

                                         Conclusion

       Because we conclude the September 6, 2019 petition for benefit determination for
settlement approval was filed and was sufficient to toll Employee’s statute of limitations,
we conclude Employer failed to negate an essential element of Employee’s claim or to
demonstrate that Employee’s evidence was insufficient as a matter of law. We affirm the
decision of the trial court and remand the case. Costs on appeal are taxed to Employer.




                                              7
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Elsie Crawford                                        )      Docket No. 2019-08-0951
                                                      )
v.                                                    )      State File No. 26331-2018
                                                      )
Wal-Mart Associates, Inc., et al.                     )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Deana C. Seymour, Judge                               )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 18th day
of June, 2021.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Elsie Crawford                                                      X     elsiecrawford79@yahoo.com
 Celeste M. Watson                                                   X     celeste@cmwatsonlaw.com
 Deana C. Seymour, Judge                                             X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov